Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 1 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 2 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 3 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 4 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 5 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 6 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 7 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 8 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 9 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 10 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 11 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 12 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 13 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 14 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 15 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 16 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 17 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 18 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 19 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 20 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 21 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 22 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 23 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 24 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 25 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 26 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 27 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 28 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 29 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 30 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 31 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 32 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 33 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 34 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 35 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 36 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 37 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 38 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 39 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 40 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 41 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 42 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 43 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 44 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 45 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 46 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 47 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 48 of 63
                                            CTP.33 EXhibit
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19  Page  9 page
                                                              49 678
                                                                  of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 50 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 51 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 52 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 53 of 63



                                              CVP.32 at 606
                 CVP.31 at page 591
                Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 54 of 63




CVP.34 at 895
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 55 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 56 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 57 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 58 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 59 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 60 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 61 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 62 of 63
Case 1:19-cv-05065-JMF Document 13-1 Filed 06/11/19 Page 63 of 63
